Title: From John Adams to Mathew Carey, 9 February 1820
From: Adams, John
To: Carey, Mathew



Sir,
Montezillo February 9th. 1820—

I had not sufficiently thanked you for your great Work—The Vindicie Hybernice, when I received your favour of the 26th. Janry. With the Valuable present of Addresses of the Philadelphia Society for the Protection of National Industry—for which again I thank you—
Under the necessity which I am, of borrowing Eyes to read, and hands to write, It is utterly impossible for me to take any useful part in the discussions of the great question of Law and Policy which now agitates the Nation.—And as my Opinions cannot be formed upon any thorough investigation of these important Subjects, they ought not to pass for any thing value nor to be quoted at all—
If you send me Sterling Metal, you must expect to receive from me in exchange, nothing but Counters. as such I pray your acceptance of the enclosed Volume composed of things, such as they are, new and Old.— / and am your obliged / and most obedient / Humble / Servant
John Adams